EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Locklar on 5/20/22.

The application has been amended as follows: 

Amended claim 24:  A method comprising: providing [[an]] a first integrated data recorder, the first integrated data recorder positioned within a tool, the tool being a steering tool of a bottomhole assembly, the first integrated data recorder including: a sensor package, the sensor package comprising one or more drilling dynamics sensors; a memory module, the memory module in data communication with the sensor package; a wireless communications module, the wireless communications module in data communication with the processor; a processor, the processor in data communication with the one or more drilling dynamics sensors; and an electrical energy source, the electrical energy source in electrical communication with the memory module, the sensor package, and the processor; 2taking measurements using the drilling dynamics sensors, the measurements comprising pseudo formation-evaluation parameters; transmitting the measurements from the drilling dynamics sensors to an external device using the wireless communications module; and geo-steering the bottomhole assembly based on the pseudo formation-evaluation parameters.
Amended Claim 28: The method of claim 27, further comprising prior to positioning the tool within the wellbore, operating the first integrated data recorder in deep-sleep mode.  
Amended Claim 29: The method of claim 28, further comprising: 3sending a wake-up signal to the  first integrated data recorder; and operating the first integrated data recorder in standby mode.  
Amended Claim 30: The method of claim 29, further comprising: receiving a downlink communication, the downlink communication including one or more of drill string or bit rotation; operating the first integrated data recorder in active mode when the processor receives the downlink communication.  
Amended Claim 31: The method of claim 29, wherein the plurality of drilling dynamics sensors includes an active sensor and one or more remaining sensors, the method further comprising: setting an active mode predetermined event criterion; measuring drilling dynamics data using the active sensor; and operating the first integrated data recorder in active mode when the active sensor in combination with the processor determines that the active mode predetermined event criterion has occurred.
Amended Claim 56: The method of claim 24, further comprising: providing a second integrated data recorder; and transmitting the measurements from the drilling dynamics sensors from the second integrated data recorder to the first integrated data recorder.
Amended Claim 58: The method of claim 56, wherein  one of the first or second integrated data recorders is positioned in a wellbore, and the other of the first or second integrated data recorders is positioned at the surface.
Amended claim 60: A method comprising: providing [[an]] a first integrated data recorder, the first integrated data recorder positioned within a tool, the first integrated data recorder including: a sensor package, the sensor package comprising one or more drilling dynamics sensors; 8a memory module, the memory module in data communication with the sensor package; a wireless communications module, the wireless communications module in data communication with the processor; a processor, the processor in data communication with the one or more drilling dynamics sensors; and an electrical energy source, the electrical energy source in electrical communication with the memory module, the sensor package, and the processor; taking measurements using the drilling dynamics sensors; transmitting the measurements from the drilling dynamics sensors to an external device using the wireless communications module; providing a second integrated data recorder; operating the first and second integrated data recorders to record the same data at the same or higher resolution; and transmitting the measurements from the drilling dynamics sensors from the second integrated data recorder to the  first integrated data recorder.
Amended claim 68: A method comprising: providing [[an]] a first integrated data recorder, the first integrated data recorder positioned within a tool, the first integrated data recorder including: 10a sensor package, the sensor package comprising one or more drilling dynamics sensors; a memory module, the memory module in data communication with the sensor package; a wireless communications module, the wireless communications module in data communication with the processor; a processor, the processor in data communication with the one or more drilling dynamics sensors; and an electrical energy source, the electrical energy source in electrical communication with the memory module, the sensor package, and the processor; taking measurements using the drilling dynamics sensors; transmitting the measurements from the drilling dynamics sensors to an external device using the wireless communications module; providing a second integrated data recorder; transmitting the measurements from the drilling dynamics sensors from the second integrated data recorder to the first integrated data recorder; and running one or more pattern recognition algorithms on the measurements from the first and second integrated data recorders to identify operational or data anomalies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/             Primary Examiner, Art Unit 3672